  Case: 1:13-cv-01524 Document #: 832 Filed: 11/20/20 Page 1 of 9 PageID #:21343




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

JAMES ZOLLICOFFER and           )
NORMAN GREEN, on behalf of      )                No. 13 CV 1524
themselves and similarly situated
                                )
laborers,                       )
                                )
                    Plaintiffs, )
                                )
     v.                         )                Magistrate Judge Young B. Kim
                                )
GOLD STANDARD BAKING, INC.      )
and PERSONNEL STAFFING          )
GROUP, LLC, d/b/a MOST          )
VALUABLE PERSONNEL, d/b/a MVP, )
                                )                November 20, 2020
                    Defendants. )

                    MEMORANDUM OPINION and ORDER

      Before the court in this class-action lawsuit are Plaintiffs’ objections to

Defendants’ requests to serve discovery on absent class members. (R. 814.) For the

following reasons, Plaintiffs’ objections are sustained:

                                    Background

      Plaintiffs brought this race discrimination case alleging that Defendant Gold

Standard Baking, Inc. (“GSB”) had a policy of disfavoring African American

laborers for work in its facilities and that Defendant Personnel Staffing Group,

LLC, doing business as Most Valuable Personnel (“MVP”), carried out that policy by

declining to send African American laborers to GSB.        In March 2020 the court

certified a class of plaintiffs, later defined as follows: “[African American] laborers

who sought work assignments through MVP to work at GSB, but on one or more
  Case: 1:13-cv-01524 Document #: 832 Filed: 11/20/20 Page 2 of 9 PageID #:21344




occasion were not assigned to work at GSB when a position was available” during a

certain statutory period. (R. 786, Mem. Op. at 40-41, 67; R. 795.) In granting class

certification, the court determined that there is a common question regarding

whether GSB had an illegal policy of instructing MVP not to staff African American

laborers at its facilities, and characterized as “peripheral issues” questions such as

how many times class members had visited MVP or whether they eventually

received assignments at GSB. (Id. at 43-44, 50.) The court also noted that the

central contention of whether Defendants had a discriminatory policy of refusing to

staff African American laborers would predominate in a trial on liability, and that if

necessary, the court could later conduct individualized damages inquiries on

questions such as when class members sought work, whether they were qualified

for available positions, or whether GSB needed workers on the particular days that

class members sought jobs. (Id. at 61, 63.)

      After the class was certified, Defendants propounded a total of 25

interrogatories that they seek to serve on absent class members. (R. 814, Pls.’ Objs.

Exs. A & B.) These interrogatories include questions such as whether the absent

class member is African American, when and how often the member sought work

through MVP, and whether the member had filed previous complaints of any kind

against Defendants.     They also ask the absent class members to identify all

communications they may have had with respect to assignments through MVP or at

GSB, among other things.       (Id.)   GSB’s proposed interrogatories instruct the

members to “contact your own attorney if you have any questions.” (Id. Ex. B at 1.)




                                          2
  Case: 1:13-cv-01524 Document #: 832 Filed: 11/20/20 Page 3 of 9 PageID #:21345




                                      Analysis

      Plaintiffs object to Defendants’ proposed interrogatories for several reasons.

First, they argue that Defendants have a heavy burden to show that discovery on

the absent class members is necessary to fairly try questions of liability. They

assert that the details Defendants seek all relate to damages, rather than the

central question of whether Defendants discriminated against African American

laborers in hiring. They also argue that the combined 25 interrogatories are overly

broad and unfairly burdensome on absent class members who typically are not

required to participate in discovery proceedings.         Finally, they argue that

Defendants’ intent is to whittle down the class by serving interrogatories that many

absent class members will not be able to respond to without the assistance of

counsel.   In response, Defendants argue that the proposed questions speak to

threshold issues meant to identify who belongs to the certified class and are

necessary to determine liability, not just damages.

      As an initial matter, the court rejects Defendants’ attempt to characterize

Plaintiffs’ arguments as mere “general objections” subject to waiver for their lack of

specificity. (R. 821, GSB Resp. at 2-3; R. 822, MVP Resp. at 3.) None of the cases

they cite in support of that argument address discovery directed to absent class

members, and they all involve situations where a party responded to discovery

simply by asserting rote, boilerplate objections or with such lack of specificity that

the objections were meaningless.     See BankDirect Capital Fin., LLC v. Capital

Premium Fin., Inc., No. 15 CV 10340, 2017 WL 4005918, at *2 (N.D. Ill. Sept. 12,




                                          3
  Case: 1:13-cv-01524 Document #: 832 Filed: 11/20/20 Page 4 of 9 PageID #:21346




2017), opinion amended and superseded by BankDirect Capital Fin., LLC v. Capital

Premium Fin., Inc., No. 15 CV 10340, 2017 WL 5890923 (N.D. Ill. Nov. 29, 2017);

In re: Jimmy John’s Overtime Lit., No. 14 CV 5509, 2016 WL 10957249, at *1 (N.D.

Ill. July 28, 2016); Flava Works, Inc. v. Gunter, No. 10 CV 6517, 2013 WL 5770558,

at *1 (N.D. Ill. Oct. 24, 2013). Here Plaintiffs have presented a detailed, multi-front

argument as to why discovery from absent class members is disfavored generally

and unnecessary here specifically.     They have explained why they believe the

interrogatories would be overly burdensome, highlighting how several of the

individual interrogatories illustrate the challenges they argue the absent class

members would face in responding. (R. 814, Pls.’ Obj. at 4-8.) Accordingly, their

arguments cannot fairly be characterized as meaningless general objections.

      Turning to the merits, courts have recognized a central tension between

subjecting absent class members to individual discovery and Federal Rule of Civil

Procedure 23’s underlying idea that absent class members are not required to take

any affirmative steps to participate in class action litigation. See, e.g., Adkins v.

Mid-Am. Growers, Inc., 141 F.R.D. 466, 468 (N.D. Ill. 1992); McPhail v. First

Command Fin. Planning, Inc., 251 F.R.D. 514, 517 (S.D. Cal. 2008); Morgan v.

United Parcel Serv. of Am., Inc., No. 4:94-CV-1184 (CEJ), 1998 WL 785322, at *1

(E.D. Mo. Oct. 16, 1998); Transam. Refining Corp. v. Dravo Corp., 139 F.R.D. 619,

621 (S.D. Tex. 1991). Despite this tension, absent class members may be required

to submit to discovery in certain circumstances where the information sought is

“necessary or helpful” to the proper adjudication of a suit, and where the requests




                                          4
  Case: 1:13-cv-01524 Document #: 832 Filed: 11/20/20 Page 5 of 9 PageID #:21347




are “not designed solely to determine the identity and amount of the class members’

claims.” Brennan v. Midwestern United Life Ins. Co., 450 F.2d 999, 1005 (7th Cir.

1971). The party seeking discovery from absent class members has the burden of

showing that: (1) the discovery is necessary; (2) the discovery seeks information that

the proponent does not already have; (3) the request is not designed to whittle down

the class size or take unfair advantage of absent members; and (4) a full response

will not require absent class members to seek the assistance of counsel. See Clark

v. Universal Builders, Inc., 501 F.2d 324, 340 & n.24 (7th Cir. 1974); see also

McPhail, 251 F.R.D. at 517.      Even where those criteria are met, the proposed

discovery “must be carefully limited to protect absent class members from

harassment, and to ensure that the advantage of streamlined discovery in a class

action lawsuit is not lost.” Bell v. Woodward Governor Co., No. 03 CV 50190, 2005

WL 8179364, at *1 (N.D. Ill. Nov. 7, 2005).

      Defendants have not shown that the proposed discovery is necessary to the

fair adjudication of this matter, at least at the current stage. GSB admits that its

proposed interrogatories are meant primarily to identify members of the class,

noting that the absent class members’ “race, prior interactions with Defendant

MVP, and mitigation” are all “threshold questions regarding class membership.”

(R. 821, GSB Resp. at 1-2.) But the Seventh Circuit has made clear that it is

improper to subject absent class members to discovery meant “solely to determine

the identity and amount of the class members’ claims.” See Brennan, 450 F.2d at




                                          5
  Case: 1:13-cv-01524 Document #: 832 Filed: 11/20/20 Page 6 of 9 PageID #:21348




1005; see also Chaffee v. A&P Tea Co., Nos. 79 CV 2735, 79 CV 3625, 1987 WL 9308,

at *2-*3 (N.D. Ill. Apr. 6, 1987).

       MVP argues that the proposed interrogatories are not just relevant to

identifying class members because, according to them, their questions inform the

ultimate question of liability, which is whether Defendants had a policy of excluding

African American laborers from available work assignments. (R. 822, MVP Resp. at

3.)   But MVP does not explain how each of its 10 proposed interrogatories is

designed to meet that goal.          MVP’s proposed interrogatories include questions

regarding absent class members’ subjective experiences, such as whether they were

“satisfied” with their work assignments and their reasons for deciding to stop

seeking assignments through MVP. They also ask whether absent class members

filed complaints against MVP or contacted an attorney about discrimination at MVP

and require them to describe communications they had with anyone about attempts

to get employment at GSB through MVP. (R. 814, Pls.’ Obj. Ex. A at 2-3.) These

are broad questions likely to confuse absent class members, especially to the extent

they seek details regarding years-old communications. MVP has not shown why

“justice to all parties” requires that absent class members provide this information.

See Brennan, 450 F.2d at 1005. Moreover, to the extent the interrogatories seek

information about when and how often absent class members sought work through

MVP, (see R. 814, Pls.’ Obj. Ex. A at 1-2), the court made clear in the opinion

certifying the class that these are “peripheral issues” that do not speak to the

common issue of liability, and instead can be hashed out when the court turns to




                                             6
  Case: 1:13-cv-01524 Document #: 832 Filed: 11/20/20 Page 7 of 9 PageID #:21349




the question of damages, (R. 786, Mem. Op. at 50, 61). The information Defendants

seek is overly broad and not necessary to determine the underlying common issue of

liability, because such questions can be resolved on an individual basis if necessary

once liability is determined.    Accordingly, Defendants have not shown that the

proposed discovery is necessary at this time.

      It should be noted that GSB suggests that the court disregard any authority

Plaintiffs cite that arose under Title VII, based on the Supreme Court’s decision in

Comcast Corporation v. National Association of African-American Media, __ U.S. __,

140 S. Ct. 1009, 1017 (2020). In Comcast the Court held that although it is enough

to show that race is a motivating factor of an adverse employment decision to

prevail under Title VII, but-for causation is required to prevail under 42 U.S.C.

§ 1981. Id. at 1017-19. Based on that distinction, GSB argues that any Title VII

cases that speak to discovery questions similar to those presented here are not

relevant to Plaintiffs’ claims, which arise under Section 1981. (R. 821, GSB Resp. at

4.) But GSB has not supported its suggestion that after Comcast Title VII cases no

longer inform Section 1981 claims at the discovery level. Moreover, although a trial

plan has not yet been solidified in this case, the court gave clear signals in the class

certification decision—issued after the Comcast decision was published—that it

intends to proceed with a liability phase before conducting potentially necessary

individual damages inquiries. (See, e.g., R. 786, Mem. Op. at 63.) For these reasons

the court disagrees with Defendants that Title VII cases have no bearing on the

issue before the court.




                                           7
  Case: 1:13-cv-01524 Document #: 832 Filed: 11/20/20 Page 8 of 9 PageID #:21350




      Turning to the issue of whether the proposed discovery seeks information

that Defendants do not already have, to the extent that Defendants failed to keep

records regarding job placements or internal complaints of discrimination, those are

short-comings of their own making.       On the other hand, because some of the

information sought here would not be kept in the normal course of business or

otherwise be in Defendants’ possession, this factor does not cut strongly in either

direction.

      Next the court considers whether the proposed interrogatories are designed

to chip away at the class size or to take unfair advantage of absent class members.

See Clark, 501 F.2d at 340. Given the breadth and complexity of the proposed

interrogatories, there is a high likelihood that absent class members will be

confused or unsure about how to respond.     See McPhail, 251 F.R.D. at 518 (noting

that discovery is inappropriate if the level of detail sought “would deter many class

members from responding”). Although Defendants have said they will consolidate

their proposed discovery to reduce the burden on recipients, even absent the current

redundancies, the details at the heart of the proposed interrogatories are likely to

confuse or overwhelm absent class members.       Defendants could seek to dismiss

absent class members who fail to respond to discovery requests, so there is reason to

believe that these broad interrogatories seeking years-old details are designed in

part to reduce the class size. See Clark, 501 F.2d at 340. Accordingly, this factor

weighs against the proposed discovery.




                                         8
  Case: 1:13-cv-01524 Document #: 832 Filed: 11/20/20 Page 9 of 9 PageID #:21351




      The court also agrees with Plaintiffs that responding to the proposed

interrogatories may require absent class members to consult with counsel. See id.

at 340 n. 24. In fact, GSB explicitly contemplates this possibility, as revealed in the

instructions it includes with its proposed interrogatories directing class members to

“contact your own attorney if you have questions.” (R. 814, Pls.’ Obj. Ex. B at 1.)

And given that MVP’s proposed interrogatories seeks information about prior

claims filed by absent class members and communications that include past

interactions with attorneys, (see id. Ex. A at 2), recipients may need to consult with

counsel to avoid relinquishing the privilege that might otherwise attach to such

communications. Taken together, all of these considerations point to the conclusion

that absent class members should not be subjected to the proposed discovery.

                                    Conclusion

      Allowing the proposed discovery would unfairly undermine what is meant to

be a streamlined class action process, while causing unnecessary delay in an

already almost eight-year old case. Accordingly, for the foregoing reasons Plaintiffs’

objections are sustained.

                                              ENTER:


                                              ____________________________________
                                              Young B. Kim
                                              United States Magistrate Judge




                                          9
